Title: Ruth Hooper Dalton to Abigail Adams, 20 March 1798
From: Dalton, Ruth Hooper
To: Adams, Abigail


        
          Washington March 20 1798
        
        To hear of your health and happiness my dear Madam is always pleasing to me when ever you can spare time from the many ingagements I know you have I shall esteem it a favour. I am flattered from the pleasing account you give of my Daughter White she was always a good Child and I think she will do all she can to render the Family she is in happy
        Mrs Bartlett is a fine Woman. Mr Dalton and I have often wondered how he could leave his dear Family to come to Congress There seems a faseination in Congress that has induceed many to come to their prejudice I believe he is not much pleased with this Session and many others do not like the conduct of some of the members I hope there will not be any more spiting nor caining if there is may they be cained home and not be kept to disgrace a body that Ought to be so Honorable
        I pity Louissa very much Mrs White wrote me of the death of her Brother such is the lot of mortals I hope it will not injure her health which I think used to be delicate We Visited Mrs Johnson when she

first arived and have several times Since the connection they have with part of Your Family was a Sufficient motive We are pleased with the accounts we have of your Daughter Mr Lear was much acquainted with them in London speaks highly of her Miss Johnson is very much like Mrs Knox in look and Manners The young Ladies are agreeable.
        When I gave the hint you are so kind as to notice I had reason to think there would have been a Vacancy in the Commissioners office in this City as there was not much Harmony among them at that time I am sorry to find so much contention and disputeing about the City my dear Madam the President is much desired and much wanted on the spot that He may see for Himself how things go on or rather do not go on as they might. I hope in a few Months I shall have that pleasure as we find what intelligence He has is from party and from one we know to be a very busy body that dont care for the Country nor the City any father than to answer his own particular porpose of whose Character Mr Dalton thought it incumbent on him to trouble the President with a Sketch knowing he would be in Philadelphia.
        Mr Dalton Mr and Mrs Deblois and the Young Ladies joyn me in respects to the President and Yourself and our love to Louissa Mrs Deblois has a large Family four Daughters one Son about six Month old which I hope she may have the Life of
        believe me dear Madam your / affectionate and Oblidged Friend
        
          Ruth Dalton
        
      